Title: March [1766]
From: Washington, George
To: 




21. Sowed Hemp about the old Tobo. House at Muddy hole.
Note, the latter part of Feby., & all Mar. till the 19th. was extreamely wet and disagreeable—scarce two fair days together & sometimes hard Frosts, insomuch that neither Hoe nor Plow coud be stuck into the Ground, which prevented my sowing Hemp till the 21st. as above.
 


22. Began to sow Hemp (adjoining the Lane going to Mrs. Wades) at the Mill. Sowed as far as a stick drove into the Ground.
Also sowed Ditto in the lower part of new Ground at Muddy hole—to a stake.
First part of this day warm Sun & southerly Wind. Latter part showery—high Wind at same place.


   
   Mrs. Valinda Wade, widow of Zephaniah Wade (died c.1746), lived with her three daughters, Valinda, Sarah, and Eleanor, on a 193–acre tract of land adjoining GW’s mill plantation.



 


23. High wind at No. Wt.—cold & Cloudy.
 


24. Sowed Hemp at Muddy hole to the second stake.
Hard frost—clear, but very cold the first part of the day—the Wind being at No. West.
 


25. Hard frost—afterwards warm & hazy. Wind Southwardly.
Sowed Hemp at Muddy hole to the third Stake, and at the Mill to the Second stake.
 


26. Constant close Rain, from sometime in Night till 3 in the afternoon. Wind at North East—when it shifted to No. Wt. but did not blow hard.
 



27. Cloudy, Wind at No. Wt. but not hard, nor very cold. Ground exceeding wet. No Hemp sowed this day.
 


28. Sowed Hemp at Muddy hole to the 4th. stake. Ground too wet. No Hemp sowed elsewhere.
Wind Westerly, with Clouds, & Raw.
 


29. Sowed Hemp at Muddy hole to the 5th. Stake & at Doeg Run (in the Orchard round Gists House) to the first (beginng. at that end of it next the Gate). Hoeing in Farm Dung at the Mill.
Wind at No. West, with some Clouds, & Cool.
 


30. Cool, & Cloudy all the day. Wind Northwardly.
 


31. Sometimes cloudy but warm and pleasant. Wind at South.
